DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 3/7/2022 wherein claim 1 has been amended, claims 14-16 have been added and claims 7-9 have been cancelled.
Claims 1, 2, 4, 5 and 10-14 are presented for examination on the merits. The following rejections are made.

Election/Restrictions
Newly submitted claims 15 and 16 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 15 and 16 have been added and are directed to a method of making a composition. However, the originally presented claim were directed to a composition. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 15 and 16 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Applicants’ Arguments
Applicants amendments filed 3/7/2022 overcome the rejection of claims 1, 2, 4, 5 and 10-13 made by the Examiner under 35 USC 102(a)(1) over Crudden et al. (US 8282949). This rejection has been withdrawn.  
Applicants arguments filed 3/7/2022 regarding the rejection of claims 1, 2, 4, 5 and 10-13 made by the Examiner under 35 USC 103 over Hall et al. (US 2015/0342195) in view of Crudden et al. (US 8282949) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 8/26/2021.
In regards to the 103 rejection, Applicant asserts the following:
A)  Crudden has all the acid present in the bioactive composition in a quantity at least 2 times the molar excess relative to the metal ions. 
In response to A, Example 2 of Crudden comprises 2.7 g of copper sulfate pentahydrate (MW: 249.7 g/mol) and 8.8 g of zinc sulfate heptahydrate (MW: 287.6 g/mol) which equates to 0.011 moles of copper and 0.031 moles of zinc. Crudden’s composition also comprises phosphoric acid as an acidifying agent in an amount of 4 g (MW: 97 g/mol) which equates to 0.04 moles.  Thus, Crudden teaches a composition wherein the number of moles of acidifying active are less than the number of moles for Zn + Cu. It is understood that if these components were dissolved in to an equal amount of water, the molarity as stipulated by instant claim 1 would follow. Upon substituting organic acids taught by Hall for the phosphoric acid used by Crudden, the result would be overlapping with that being instantly claimed. Applicant’s arguments are not considered persuasive. 








Maintained Rejections, of Record (claims 1, 2, 4, 5 and 10-14) and New Rejections, Necessitated by Amendment (claim 15)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US 2015/0342195) in view of Crudden et al. (US 8282949).
Hall is directed to antimicrobial compositions comprising an acid-solubilized metal-ammonium complex wherein the metal is selected from copper, zinc and a combination of copper and zinc (see claim 1) wherein the metals are ionic (see [0032]) so as to enable the compositions to inhibit plant pathogenic fungi, such as fusarium (see Table 2) (see instant claims 10, 11 and 14) as well as bacteria (see abstract) (see instant claim 12).Of particular interest is the following table, 
    PNG
    media_image1.png
    200
    437
    media_image1.png
    Greyscale
(see Table 1) which provides a zinc to copper ratio of about 2 (see #15) which comprises 4g of phosphoric acid. It is pointed out that Hall teaches that citric acid is an acceptable alternative acidifying agent to phosphoric acid (see [0014]). As it pertains to the molar concentration of the ligand (i.e. citric acid) being less than the molarity of copper plus zinc, this is an obvious outcome given the mass of citric acid is substantially less than the mass added for copper and zinc. See MPEP 2144.05. 
Hall fails to teach the acidifying agent as being malic acid and/or lactic acid.
Crudden is similarly directed to acidified metal ion containing composition for inhibiting fungi and bacteria (see 102(a)(1) rejection above). Crudden teaches that their composition may be acidified using phosphoric acid, citric acid, lactic and malic acid (see columns 9, line 59 to column 10 line 5) (see instant claims 2, 4, 5 and 13).  Thus, it would have been obvious to use other known acidifying agents such as citric acid and lactic acid, as taught by Crudden, in the composition of Hall with a reasonable expectation in providing an acidic benefit. See MPEP 2143(I)(B).
With respect to the metal ion being complexed to the ligand (e.g. citric, lactic,), it would be expected that because the composition of the art is identical to the claims, the metal ions would necessarily be complexed to the acid component although unrecognized by the prior art. See MPEP 2112.01. 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611